COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 




 
JESUS
  MACHUCA,
 
                            Appellant,
 
v.
 
THE STATE OF TEXAS,
 
                            Appellee.


 
 '
 
'
 
'
 
'
 
'


 
No. 08-03-00189-CR
 
Appeal from the
 
243rd District Court
 
of El Paso County, Texas
 
(TC#20020D06159)




 
MEMORANDUM
OPINION




Jesus Machuca
pleaded guilty to forgery of a financial instrument and theft, and the court sentenced him to two years in state jail.  Machuca filed a
notice of appeal.  On June 18, 2003, we
notified Machuca=s counsel
that the notice of appeal is defective because it does not contain the trial
court=s certification of Machuca=s right of appeal.  See
Tex. R. App. P. 25.2(a)(2), (d).  We
informed counsel that he must remedy this defect by filing an amended notice of
appeal in this Court within thirty days, i.e., no later than July 18,
2003.  We also informed counsel that if
the amended notice of appeal was not filed, the appeal would be dismissed.  More than thirty days have passed, and we
have not received the amended notice of appeal.[1]
The appeal is dismissed.  See Tex.
R. App. P. 25.2(d) (AThe appeal must be dismissed if a certification that shows
the defendant has the right of appeal has not been made part of the record . .
. .@).
 
SUSAN
LARSEN, Justice
August 14, 2003
 
Before Panel No. 1
Larsen, McClure, and Chew,
JJ.
 
(Do Not Publish)
 




[1]We
note that the trial court purported to grant counsel=s
motion to withdraw at a hearing conducted on July 17, 2003.  Counsel has not filed a motion to withdraw in
this Court.  See Tex. R. App. P. 6.5.  Accordingly, we still consider Mr. Robert
Duran to be Machuca=s
appellate counsel.  We expect Mr. Duran
to take appropriate steps to ensure that Machuca=s rights to file a motion for rehearing
and petition for discretionary review are protected.